9 Ill. App.2d 573 (1956)
133 N.E.2d 547
Wally La Placa, Plaintiff-Appellant,
v.
Charles La Placa, Defendant-Appellee. Charles La Placa, Counter-Plaintiff-Appellee,
v.
Wally La Placa, Counter-Defendant-Appellant.
Gen. No. 10,918.
Illinois Appellate Court  Second District.
April 5, 1956.
Released for publication April 23, 1956.
Carbary & Carbary, for appellant.
George D. Carbary, Warren E. Carbary, and James L. Wilder, of counsel.
Brittain & Morgan, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE CROW.
Affirmed.
Not to be published in full.